Smith, C. J.,
delivered the opinion of the court.
Assuming for the sake of the argument that appellant waived her landlord’s lien on the cotton, under the rule announced in Duncan v. Jayne, 76 Miss. 133, 23 So. 392, appellee must also he held, under the rule applied in McCormick v. Blum, 75 Miss. 81, 21 So. 707, to have also waived its ginner’s lien when it delivered the cotton to appellant without notifying her that the charges due thereon by her tenants for the ginning thereof had not beén paid.

Reversed, and judgment here for appellant.